DETAILED ACTION
	This action is responsive to the following communication: the RCE filed 11/30/2022.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 7, 15, and 20 are cancelled; 1-6, 8-14, and 16-19 are pending.  
	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/22 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-12, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cernea (US 2011/0019471).

Regarding claim 1, Cernea discloses a memory device comprising:
a memory array (200; fig. 1) comprising a plurality of memory cells (para 0067) configured as multi-level cell (MLC) memory (para 0093); and
control logic (110; fig. 1), operatively coupled with the memory array (200; fig. 1), to perform operations (para 0071) comprising:
identifying a set (i.e. providing a group; 0108) of the plurality of memory cells (i.e. of memory array 200) configured as MLC memory (para 0093) to be programmed during a program operation (fig. 13, 17);
determining respective magnitudes (voltage levels of a predictive programming 1.2; fig. 17) for a plurality of programming pulses (a program index determines respective magnitudes by predicting programming voltage levels of programming pulses; fig. 17, para 0107), the respective magnitudes (i.e. the voltage levels) corresponding to respective programming levels (each voltage level corresponds to a programming voltage level; fig. 17) of a plurality of programming levels (i.e. programming voltage levels), wherein indications (i.e. provided from the program index; para 0110) of the respective magnitudes (i.e. the voltage levels) are stored in a data structure (latch circuits; para 0110) managed by the control logic (110; fig. 1), and wherein the respective magnitudes (i.e. the voltage levels) for the plurality of programming pulses (i.e. of the program operation; fig. 17) are based at least in part on a previous program operation (the voltage levels, as indicated by the program index, is obtained based on a previous program operation 1.1; fig. 17);
causing the plurality of programming pulses to be applied (i.e. in the predictive programming 1.2; fig. 17), without intermediate program verify operations (para 0155), to at least a portion of the set of the plurality of memory cells (i.e. each memory cell of the group) configured as MLC memory (para 0093) to program memory cells in the set of memory cells configured as MLC memory to the respective programming levels (para 0156) of the plurality of programming levels as part of the program operation (fig. 17),
and responsive to the plurality of programming pulses being applied (i.e. in the predictive programming 1.2; fig. 17), performing a program verify operation (a verify step; para 0171) to verify whether the memory cells in the set of memory cells configured as MLC memory were programmed to the respective programming levels of the plurality of programming levels (the verify step is performed after the programming pulses are applied in the programming operation, i.e. programming pass, to verify the memory cells to desired programming levels; para 0171-0172).

Regarding claim 2, Cernea discloses the memory device, wherein the plurality of programming pulses are applied to program a first memory cell (i.e. any of a first memory cell of the group) of the set of the plurality of memory cells configured as MLC memory to a first programming level (the first memory cell being at first programmed level, i.e. target state; para 0171) of the plurality of programming levels and to program a second memory cell i.e. another memory cell of the group) of the set of the plurality of memory cells configured as MLC memory to a second programming level of the plurality of programming levels (the second memory cell not at programmed level, and therefore is further programmed, i.e. a second programming level; para 0172).

Regarding claim 3, Cernea discloses the memory device, wherein the program verify operation is not performed until all of the plurality of programming pulses have been applied to program the memory cells in the set of memory cells configured as MLC memory to the respective programming levels of a plurality of programming levels (para 0171).

Regarding claim 4, Cernea discloses the memory device, wherein the plurality of programming pulses correspond to the respective programming levels of the plurality of programming levels (fig. 17).

Regarding claim 8, Cernea discloses the memory device, wherein the control logic is to perform further operations comprising:
associating the memory cells in the set of memory cells configured as MLC memory with a respective plurality of categories based on application of the plurality of programming pulses and the program verify operation (para 0153); and
causing one or more second programming pulses to be applied to the memory cells in the set of memory cells configured as MLC memory, the one or more second programming pulses having respective magnitudes based on the respective plurality of categories (para 0155).

Regarding claim 9, Cernea discloses a method comprising:
identifying a set (i.e. providing a group; 0108) of a plurality of memory cells (para 0067) in a memory device (100; fig. 1) configured as multi-level cell (MLC) memory (para 0093) to be programmed during a program operation (fig. 13, 17);
determining respective magnitudes (voltage levels of a predictive programming 1.2; fig. 17) for a plurality of programming pulses (a program index determines respective magnitudes by predicting programming voltage levels of programming pulses; fig. 17, para 0107), the respective magnitudes (i.e. the voltage levels) corresponding to respective programming levels (each voltage level corresponds to a programming voltage level; fig. 17) of a plurality of programming levels (i.e. programming voltage levels), wherein indications (i.e. provided from the program index; para 0110) of the respective magnitudes (i.e. the voltage levels) are stored in a data structure (latch circuits; para 0110) managed by a control logic (110; fig. 1), and wherein the respective magnitudes (i.e. the voltage levels) for the plurality of programming pulses (i.e. of the program operation; fig. 17) are based at least in part on a previous program operation (the voltage levels, as indicated by the program index, is obtained based on a previous program operation 1.1; fig. 17);
causing the plurality of programming pulses to be applied (i.e. in the predictive programming 1.2; fig. 17), without intermediate program verify operations (para 0155), to at least a portion of the set of the plurality of memory cells (i.e. each memory cell of the group) configured as MLC memory (para 0093) to program memory cells in the set of memory cells configured as MLC memory to the respective programming levels (para 0156) of the plurality of programming levels as part of the program operation (fig. 17), and
responsive to the plurality of programming pulses being applied (i.e. in the predictive programming 1.2; fig. 17), performing a program verify operation (a verify step; para 0171) to verify whether the memory cells in the set of memory cells configured as MLC memory were programmed to the respective programming levels of the plurality of programming levels (the verify step is performed after the programming pulses are applied in the programming operation, i.e. programming pass, to verify the memory cells to desired programming levels; para 0171-0172).

Regarding claim 10, Cernea discloses the method, wherein the plurality of programming pulses are applied to program a first memory cell (i.e. any of a first memory cell of the group) of the set of the plurality of memory cells configured as MLC memory to a first programming level (the first memory cell being at first programmed level, i.e. target state; para 0171) of the plurality of programming levels and to program a second memory cell (i.e. another memory cell of the group) of the set of the plurality of memory cells configured as MLC memory to a second programming level (the second memory cell not at programmed level, and therefore is further programmed, i.e. a second programming level; para 0172) of the plurality of programming levels.

Regarding claim 11, Cernea discloses the method, wherein the program verify operation is not performed until all of the plurality of programming pulses have been applied to program the memory cells in the set of memory cells configured as MLC memory to the respective programming levels of a plurality of programming levels (para 0171).

Regarding claim 12, Cernea discloses the method, wherein the plurality of programming pulses correspond to the respective programming levels of the plurality of programming levels (fig. 17).

Regarding claim 16, Cernea discloses the method, further comprising:
associating the memory cells in the set of memory cells configured as MLC memory with a respective plurality of categories based on application of the plurality of programming pulses and the program verify operation (para 0153); and
causing one or more second programming pulses to be applied to the memory cells in the set of memory cells configured as MLC memory, the one or more second programming pulses having respective magnitudes based on the respective plurality of categories (para 0155).

Regarding claim 17, Cernea discloses a method comprising:
identifying a wordline (para 0068) of a memory array (200; fig. 1) of a memory device (100; fig. 1) to be programmed (fig. 13, 17), the wordline comprising a plurality of memory cells (para 0067);
determining respective magnitudes (voltage levels of a predictive programming 1.2; fig. 17) for one or more programming pulses (a program index determines respective magnitudes by predicting programming voltage levels of programming pulses; fig. 17, para 0107), the respective magnitudes (i.e. the voltage levels) corresponding to a first programming level (i.e. of a first programming pass; fig. 22) and a second programming level (i.e. of a second programming pass; fig. 22), wherein indications (i.e. provided from the program index; para 0110) of the respective magnitudes (i.e. the voltage levels) are stored in a data structure (latch circuits; para 0110) associated with the memory device (100; fig. 1), and wherein the respective magnitudes (i.e. the voltage levels) for the one or more programming pulses (i.e. of the program operation; fig. 17) are based at least in part on a previous program operation (the voltage levels, as indicated by the program index, is obtained based on a previous program operation 1.1; fig. 17);
causing the one or more programming pulses to be applied to the wordline (i.e. in the predictive programming 1.2; fig. 17) to program a first memory cell (i.e. any of a first memory cell of the wordline) of the plurality of memory cells to the first programming level (the first memory cell being at programmed level, i.e. target state; para 0171) and, without performing an intermediate program verify operation (para 0155), to program a second memory cell (i.e. another memory cell of the wordline) of the plurality of memory cells to the second programming level (the second memory cell not at programmed level, and therefore is further programmed, i.e. the second programming level; para 0172), and
after programming the first memory cell to the first programming level (para 0171) and the second memory cell to the second programming level (para 0172), performing a program verify operation (a verify step; para 0171) on the first memory cell and the second memory cell (the verify step is performed after the programming pulses are applied in the programming operation, i.e. programming passes, to verify the memory cells to desired programming levels; para 0171-0172).

Regarding claim 18, Cernea discloses the method, wherein the one or more programming pulses comprise a first programming pulse corresponding to the first programming level and a second programming pulse corresponding to the second programming level (i.e. each first and second programming level essentially comprises a first and second programming pulse).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-6, 13-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cernea (US 2011/0019471) in view of Tang et al. (US 2015/0357031 —hereinafter Tang).

Regarding claim 5, Cernea does not expressly disclose the memory device, wherein the plurality of programming pulses comprise a single programming pulse having a magnitude that decreases over time to cover each of the respective programming levels of the plurality of programming levels.
Tang discloses wherein the plurality of programming pulses comprise a single programming pulse having a magnitude that decreases over time to cover each of the respective programming levels of the plurality of programming levels (fig. 4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Cernea is modifiable as taught by Tang for the purpose of facilitating data accessing schemes by providing multi-step programming pulse to reduce program disturbances, as is consistent with known practices in the prior art (para 0058 of Tang).

Regarding claim 6, Cernea does not expressly disclose the memory device, wherein the plurality of programming pulses each have respective magnitudes that decrease over time to cover a respective subset of the respective programming levels of the plurality of programming levels.
Tang discloses wherein the plurality of programming pulses each have respective magnitudes that decrease over time to cover a respective subset of the respective programming levels of the plurality of programming levels (fig. 4). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Cernea is modifiable as taught by Tang for the purpose of facilitating data accessing schemes by providing multi-step programming pulse to reduce program disturbances, as is consistent with known practices in the prior art (para 0058 of Tang).

Regarding claim 13, Cernea does not expressly disclose the method, wherein the plurality of programming pulses comprise a single programming pulse having a magnitude that decreases over time to cover each of the respective programming levels of the plurality of programming levels.
Tang discloses wherein the plurality of programming pulses comprise a single programming pulse having a magnitude that decreases over time to cover each of the respective programming levels of the plurality of programming levels (fig. 4).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Cernea is modifiable as taught by Tang for the purpose of facilitating data accessing schemes by providing multi-step programming pulse to reduce program disturbances, as is consistent with known practices in the prior art (para 0058 of Tang).

Regarding claim 14, Cernea does not expressly disclose the method, wherein the plurality of programming pulses each have respective magnitudes that decrease over time to cover a respective subset of the respective programming levels of the plurality of programming levels.
Tang discloses wherein the plurality of programming pulses each have respective magnitudes that decrease over time to cover a respective subset of the respective programming levels of the plurality of programming levels (fig. 4). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Cernea is modifiable as taught by Tang for the purpose of facilitating data accessing schemes by providing multi-step programming pulse to reduce program disturbances, as is consistent with known practices in the prior art (para 0058 of Tang).

Regarding claim 19, Cernea does not expressly disclose the method, wherein the one or more programming pulses comprise a single programming pulse having a magnitude that decreases over time to cover the first programming level and the second programming level.
Tang discloses wherein the one or more programming pulses comprise a single programming pulse having a magnitude that decreases over time to cover the first programming level and the second programming level. 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Cernea is modifiable as taught by Tang for the purpose of facilitating data accessing schemes by providing multi-step programming pulse to reduce program disturbances, as is consistent with known practices in the prior art (para 0058 of Tang).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is (571) 272-2267. The examiner can normally be reached M-F, 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: arrow]                                                                                 Primary Examiner, Art Unit 2824